United States Court of Appeals
                         For the First Circuit

No.   07-1546

                              SOVANN NOU,

                              Petitioner,

                                   v.

                 MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                              Respondent.



                 ON PETITION FOR REVIEW OF AN ORDER OF
                    THE BOARD OF IMMIGRATION APPEALS


                                 Before

           Torruella, Boudin, and Dyk,* Circuit Judges.




     Thomas Stylianos, Jr., on brief for petitioner.
     Jeffrey S. Bucholtz, Acting Assistant Attorney General, Mark
C. Walters, Assistant Director, and Theodore C. Hirt, on brief for
respondent.




                           September 19, 2008




           *
               Of the Federal Circuit, sitting by designation.
            DYK, Circuit Judge. Sovann Nou (“Nou”) petitions for

review of a final order of removal entered by the Board of

Immigration   Appeals     (“BIA”),   dismissing    Nou’s    appeal     from   a

decision of the Immigration Judge.           The Immigration Judge (“IJ”)

denied Nou’s application for asylum, withholding of removal, and

relief under the Convention Against Torture. Because we agree that

substantial evidence supports the BIA’s conclusion that Nou was not

targeted on account of one of the protected statutory grounds, and

that   he   did    not   establish   a     well-founded    fear   of    future

persecution, we conclude that the BIA did not err in rejecting

Nou’s asylum claim and in denying Nou’s petition for judicial

review.

                                     I.

            Nou, a native and citizen of Cambodia, has been living in

the United States since September 2001. While in Cambodia, Nou was

an active member of the Sam Rainsy Party, which is opposed to the

ruling party in Cambodia, the Cambodian People’s Party.                Nou was

not, however, a party official.       Nou worked in the Krakor District

as a Fisheries Officer for the Wildlife Division of the Cambodian

government.       In that capacity, Nou was charged with enforcing

Cambodian fishing laws. Nou testified that in February 1998, while

Nou was working, he heard gunshots being fired at his government

building.    Nou and others fled, jumping from the building into an

adjacent body of water. The next day, the police investigating the


                                     -2-
incident learned from several of the local villagers that the

shooters     were   a    group   of   soldiers    or   police    officers.      Nou

testified that he was later threatened by soldiers who wanted to

fish using hand grenades in violation of Cambodian law.                         The

soldiers also tried to bribe Nou, but Nou declined to cooperate.

             Nou testified that he sought and was granted relocation

to the province of Siem Reab, where he was again confronted and

threatened by soldiers wanting to fish using grenades.                   In 2000,

Nou   took   part   in    arresting     and    detaining   a    group   of   twenty

fisherman for fishing illegally using grenades and electric shock.

Several members of the Cambodian People’s Party were among those

arrested.      After that incident, Nou claims that he received a

threat from an unidentified person that, if he did not cooperate,

he would be killed.        Nou transferred a second time to the province

of Kampong Chanang.         Several months after Nou’s transfer, he and

his entire work group were told to stop working, and he was fired

from his job.

             Nou secured airline tickets to leave Cambodia.                  He and

his wife left through the Phnom Phen airport, using passports

issued in their own names.            He left the country without incident.

             In September 2001, Nou entered the United States as a

nonimmigrant B-2 visitor, authorized to remain in this country for

a temporary period not past March 6, 2002.               On June 29, 2002, Nou

filed an application seeking asylum.                   On April 8, 2003, the


                                         -3-
Department of Homeland Security charged Nou with removal as a

nonimmigrant visitor who had remained in the country longer than

authorized.

                In   the   removal    proceedings,     the    IJ   denied   Nou’s

application for asylum, withholding of removal, and protection

under the Convention against Torture, and ordered Nou’s removal

from the United States to Cambodia.             In his oral opinion, the IJ

found that Nou’s testimony was not credible.                 The IJ also found

that, even if he were to find Nou’s account credible as to the

incidents that Nou described, “any action which had been attempted

against [Nou] was not because of his membership in the Sam Rainsy

Party but because of his unwillingness to cooperate with the people

of the Cambodian People’s Party.”             J.A. at 12.     Accordingly, Nou

did not establish that “a reasonable person in his circumstances

would fear persecution on account of a statutorily protected

ground.”   J.A. at 13.        The IJ held that Nou had not established

that he was the victim of past persecution or that he would suffer

future persecution.          The IJ also concluded that Nou had not

established that he would be likely to suffer torture if he was

returned   to    Cambodia,    as     required    by   the   Convention   Against

Torture.

           Nou appealed to the BIA.             The BIA assumed that Nou was

credible but agreed that his evidence did not establish that Nou

“was targeted on account of the statutory grounds.”                  J.A. at 2.


                                        -4-
The BIA also concluded that Nou could not establish a well-founded

fear of future persecution, given the ease with which he obtained

his passport and visa to enter the United States, and given the

changed political conditions in Cambodia.1       The BIA concluded that

Nou also had not established his claim for withholding of removal

or his claim under the Convention Against Torture.               The BIA

dismissed Nou’s appeal. Nou timely petitioned for review. We have

jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(B)(ii).

                                  II.

          On review, petitioner challenges only the rejection of

his asylum claim.   While we review the decision of the BIA, where,

as here, the BIA adopts portions of the IJ’s decision, we review

those adopted portions directly.      Ouk v. Keisler, 505 F.3d 63, 67

(1st Cir. 2007).    In doing so, we review findings of fact for

substantial evidence and questions of law de novo. Sok v. Mukasey,

526 F.3d 48, 52-53 (1st Cir. 2008).

          An   applicant    seeking     asylum   bears   the   burden   of

establishing that he is a “refugee” as defined by 8 U.S.C. §

1101(a)(42)(A). Diab v. Ashcroft, 397 F.3d 35, 39 (1st Cir. 2005);

8 U.S.C. § 1158(b)(1).     To do so, the applicant “must show either

past persecution or a well-founded fear of future persecution.”

Albathani v. I.N.S., 318 F.3d 365, 373 (1st Cir. 2003); 8 C.F.R. §


          1
            The BIA determined as well that Nou had not established
that the actions against him constituted persecution. In light of
our disposition, we need not reach this question.
                                -5-
208.13(b).   Proof of past persecution entitles an applicant to a

presumption of a well-founded fear of future persecution. 8 C.F.R.

§ 208.13(b)(1); Diab, 397 F.3d at 39.         In addition, the regulation

requires that such past or future persecution must be “on account

of race, religion, nationality, membership in a particular social

group, or political opinion.”      8 C.F.R. § 208.13(b)(1); Albathani,

318 F.3d at 373.

           Nou’s central contention is that the evidence before the

IJ   establishes   his   past   persecution    in   Cambodia.     This      past

persecution, Nou argues, was either on account of his membership in

a particular social group--namely the Sam Rainsy political party--

or because of his political opinion.

           We conclude that substantial evidence supports the BIA’s

finding that Nou has not shown that he was targeted “on account of”

any of the protected statutory grounds.                Nou claimed that he

suffered persecution based on his membership in the Sam Rainsy

Party, a political party opposed to the controlling Cambodian

People’s Party.     He testified that, in 2000, his uncle–-a Sam

Rainsy Party officer--was killed on his way to a Sam Rainsy Party

meeting.   He also claimed that both he and his wife, as active Sam

Rainsy   Party   members,   had   been    threatened    by   members   of    the

Cambodian People’s Party, and that he had been shot at and lost his

job in the Wildlife Division based on his party affiliation.                When

pressed, however, Nou admitted that he had been threatened and shot

at and fired from his position because he enforced the ban on
                                    -6-
illegal fishing, and that others who were not members of the Sam

Rainsy Party were also fired.        The BIA did not err in concluding

that the actions that Nou relies on were in response to Nou’s

efforts to enforce the ban on illegal fishing rather than his Sam

Rainsy Party membership.

            Nou also asserts that he established a well-founded fear

of   future    persecution,   even    if    he   did   not    establish   past

persecution.    The BIA rejected Nou’s claim, finding that the ease

of Nou’s departure from Cambodia belied his claim that he ever

faced any real danger from the government, and that, moreover, the

political conditions in Cambodia do not support Nou’s contention.

For example, the Board noted that the Sam Rainsy Party actually

holds approximately 20% of the seats in the Cambodian national

assembly.     See also Ly v. Mukasey, 524 F.3d 126, 132-33 (1st Cir.

2008)   (discussing   changed   political        conditions    in   Cambodia).

Substantial evidence supports the BIA’s conclusion that Nou did not

establish a well-founded fear of future persecution.

            We have considered Nou’s other contentions and find them

to be without merit.

                                     III.

            Accordingly, the petition for judicial review is denied.




                                     -7-